Citation Nr: 1019513	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  09-18 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel




INTRODUCTION

The Veteran had active service from February 1962 to February 
1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2008 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Oakland, California.


FINDINGS OF FACT

1.  There is persuasive medical evidence of record causally 
relating the Veteran's bilateral hearing loss disability to 
his military service.

2.  There is persuasive medical evidence of record causally 
relating the Veteran's tinnitus to his military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred during 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2009).

2.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter, dated in October 2007, from 
the agency of original jurisdiction (AOJ) to the appellant.  
This letter explained the evidence necessary to substantiate 
the Veteran's claim of entitlement to service connection, as 
well as the legal criteria for entitlement to such benefits.  
The letter also informed him of his and VA's respective 
duties for obtaining evidence. 

In addition, an April 2010 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  As 
such, there was no defect with respect to timing of the VCAA 
notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Hearing Loss 

Sensorineural hearing loss, as an organic disease of the 
nervous system, will be presumed to have been incurred in, or 
aggravated by, active service if manifested to a compensable 
degree or more within one year after service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by probative evidence to the 
contrary.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Analysis

The Board finds that the medical evidence of record supports 
the Veteran's contention that he has bilateral sensorineural 
hearing loss disability that is causally related to noise 
exposure he experienced in service.  His service records show 
that his military occupational specialty (MOS) was as an air 
freight specialist during his service.  Additionally, the 
Veteran reported a history of military noise exposure due to 
work on the flight line, wherein he was exposed to jet engine 
noise.  As such, the Board finds that exposure to acoustic 
trauma in service is consistent with the circumstances of his 
service.  38 U.S.C. § 1154(a) (West 2002).  

Moreover, results of his April 2008 VA audiology evaluation 
confirm that he has sufficient hearing loss in both his ears 
to meet the threshold minimum requirements of 38 C.F.R. 
§ 3.385 to be considered an actual "disability."  The 
reported audiometric findings at that time revealed the 
Veteran had auditory thresholds in the frequencies 2000, 
3000, and 4000 Hertz of 40 decibels or greater, with the 
auditory thresholds for at least three of these frequencies 
at 26 decibels or greater.  Likewise, while tinnitus was not 
otherwise shown to have been diagnosed during service, or 
within the years thereafter, bilateral tinnitus was diagnosed 
at the April 2008 audiological evaluation.  

The Board acknowledges that the Veteran had normal hearing at 
his discharge from service.  However, this is not 
determinative as to whether his current bilateral hearing 
loss is etiologically related to his military service and 
does not preclude service connection in this case.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993) ("[§ 3.385] 
operates to establish when a measured hearing loss is . . . a 
'disability' for which compensation may be paid, provided 
that the requirements for service connection are otherwise 
met . . .").  Further, in Hensley, the Court indicated a 
veteran need not have met the requirements of 38 C.F.R. 
§ 3.385 while in service, only presently.  See Hensley, 
5 Vet. App. at 158-59.  See also Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  

The Veteran has indicated that he began to have tinnitus 
following his military service.  He reported that he had no 
post-service noise exposure.  Given that the RO conceded that 
the Veteran likely had noise exposure while serving as an air 
freight specialist on the flight line during his service, the 
Board finds that such acoustic trauma has not been excluded 
by competent evidence as the etiology of his bilateral 
hearing loss and tinnitus.  Indeed, the opinion rendered in 
the April 2008 VA examination report was far from being clear 
or definitive.  It was noted that Veteran had noise exposure 
during service working as an air freight loader with no 
hearing protection and that he denied noise exposure in his 
civilian occupation as an accountant.  The examiner gave the 
rather ambiguous and cryptic opinion that the Veteran's 
hearing loss and tinnitus are "less likely than not" 
related to military acoustic trauma, but that the Veteran 
reported that his hearing loss and tinnitus had the same 
etiology.  Therefore, the Board finds that the evidence of 
record is in equipoise, and with resolution of doubt in the 
Veteran's favor, finds that service connection is warranted 
for bilateral hearing loss and tinnitus.

When the evidence favorable to the claims is considered, it 
is at least as likely as not that the Veteran's current 
bilateral sensorineural hearing loss and tinnitus are 
attributable to noise exposure coincident with his military 
service.  Thus, service connection for bilateral hearing loss 
and tinnitus is warranted.  38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection of bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


